Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 1 of 17 PageID #: 2688




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------x
  Hillary Smallwood
                                                      MEMORANDUM AND ORDER
                         Plaintiff,
                                                      Case No. 1:18-cv-3543-FB-ST
         -against-

  Delta Airlines, Inc.


                         Defendant.
  ------------------------------------------------x

  Appearances:
  For the Plaintiff:                                  For the Defendant:
  DAVID A. BERLIN                                     IRA G. ROSENSTEIN
  Weisberg Law                                        Morgan Lewis & Bockius, LLP
  7 South Morton Ave.                                 101 Park Ave.
  Morton, PA 19010                                    New York, NY 10178



BLOCK, Senior District Judge:

        The plaintiff, Hillary Smallwood (“Smallwood”), alleges that her former

employer, Delta Airlines, Inc. (“Delta”), interfered with her rights under the

Family and Medical Leave Act (“FMLA”) and punished her for exercising those

rights when it terminated her employment based on absences that should have been

covered medical leaves. She further argues that Delta violated the Americans with

Disabilities Act (“ADA”) and the New York State and City Human Rights Laws




                                                 1
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 2 of 17 PageID #: 2689




(“NYSHRL” and “NYCHRL,” respectively) by terminating her employment “due

to her disability and/or perceived disability:” bursitis. ECF No. 40 at 1, 9-11.

      Delta moves for summary judgment on all of Smallwood’s claims. Its

motion is granted as to Smallwood’s ADA claims but denied as to her FMLA and

state law claims.

                                           I.

      The facts below are drawn from the parties’ submissions. They are either

undisputed or, if disputed, presented in the light most favorable to Smallwood. The

parties’ disputes of material fact are discussed in Part III of this order.

A.    Employment and Termination

      Hillary Smallwood worked as a flight attendant for 28 years, joining Delta

after its 2009 merger with her former employer, Northwest Airlines. At both Delta

and Northwest, Smallwood received high marks for her in-flight service. However,

she received poor marks for her “Reliability” and was repeatedly disciplined for

missing flights, failing to notify Delta in advance of her absences and arriving late

to shifts. In June of 2015, she was given a Final Corrective Action Notice (FCAN)

and advised that failure to improve her performance or any infraction of company

policy would result in termination.

      Thereafter, Smallwood continued to miss flights and accrue unexcused

absences. Nonetheless, Delta took no further formal action against Smallwood



                                            2
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 3 of 17 PageID #: 2690




until April of 2017, when she missed work on April 4 and 25, and failed to give

timely notice of an absence on April 12.1 Following these absences, Delta

suspended Smallwood without pay, effective May 10, 2017. On that same date,

Smallwood submitted a written statement, in which she explained that she had “a

ruptured tendon in [her] foot & bursitis in my hip [which] just started in the last

month,” along with an “abscessed tooth.” ECF No. 57, Ex. 38. Five days later, she

submitted a supplemental letter, in which she advised Delta that she was “working

on FMLA [leave applications] for all of [her unexcused absences].” Id., Ex. 40.

      On May 30, 2017, Delta terminated Smallwood’s employment. The

termination letter stated that Smallwood would be terminated “for the reasons your

leader discussed with you on 5/10/2017,” i.e., because of her absences. ECF No.

57, Ex. 41; see also, ECF No. 57, Ex. 13 (list of infractions prepared for the May

10 meeting); Ex. 35 (May 10 memorandum confirming suspension and

recommending termination); Ex. 39 (memorandum to Human Resources

summarizing basis for termination).

B.    Smallwood’s 2017 Leave Applications

      Delta employs Sedgewick Claims Management, Inc. (“Sedgewick”) to

adjudicate requests for FMLA leave. Throughout her tenure at Delta, Smallwood



1
 Smallwood was, however, required to participate in “Informal Verbal Coaching”
sessions when she missed flights in this period.

                                          3
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 4 of 17 PageID #: 2691




applied for and obtained FMLA leave through Sedgewick on several occasions.

She was approved for a period of intermittent leave between December 27, 2016

and February 27, 2017. Consistent with its corporate policy, Delta changed a

number of Smallwood’s absences in that period from “unexcused” to “excused”

after her request for leave was granted.

      On April 12, 2017, Smallwood applied for a period of leave to cover

absences between April 12 and April 14. On April 13, 2017, Sedgewick contacted

Smallwood and informed her that she was required to provide medical

certification.2 It also contacted Smallwood’s manager at Delta and learned that she

had reported her April 12 absence less than three hours before she was scheduled

to fly and had therefore violated a Delta policy.3 Although Sedgewick tried to

contact Smallwood to determine whether “extenuating circumstances” justified her

failure to timely report her absence, it was unable to reach her. On April 19, 2017,

Sedgewick denied Smallwood’s FMLA application and advised Delta of its

decision the next day.




2
  Delta employees seeking FMLA leave are required to submit a medical
certification form completed by a physician. The form asks a series of questions
about the employee’s medical conditions and treatment regimen.
3
  Delta requires flight attendants to give three hours’ notice of any absences they
intend to take. ECF No. 57, Ex. 8. Failure to report an absence in a timely manner
may result in discipline, but a late-report can be excused if “extenuating
circumstances” justify it. See Id., Ex. 24 at 24.

                                           4
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 5 of 17 PageID #: 2692




      Smallwood sought a second FMLA leave for the period of April 24 through

April 26, 2017. Sedgewick requested a medical certification form by May 4, 2017

but did not receive a completed form by that date. It therefore denied that

application as well and advised Delta of its decision to deny all of Smallwood’s

applications for “from April 12 to May 5.” ECF No. 57, Ex. 24 at 15.

      On May 8, 2017, Smallwood’s doctor faxed a complete medical certification

form to Sedgewick. Sedgewick received the form on May 10 and reopened

Smallwood’s requests for leave. Sedgewick declined, however, to grant the request

immediately and instead asked Smallwood’s physician to clarify his responses on

the form and resubmit it. Having received no response from Smallwood’s

physician, Sedgewick again denied Smallwood’s request on May 26, 2017.

Nonetheless, Sedgewick continued to seek additional information about

Smallwood’s request through June of 2017.

                                         II.

      On a motion for summary judgment, the court must “resolv[e] all

ambiguities and draw all permissible factual inferences in favor of the party against

whom summary judgment is sought.” Sloley v. VanBramer, 945 F.3d 30, 36 (2d

Cir. 2019) (citing Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010)). Summary

judgment is appropriate only if the pleadings, the discovery materials on file, and




                                          5
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 6 of 17 PageID #: 2693




any affidavits show “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

        Discrimination and retaliation claims brought under the FMLA, ADA and

New York state law are all governed by the burden-shifting framework set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). See Graziadio

v. Culinary Institute of America, 817 F.3d 415, 429 (2d Cir. 2016) (FMLA and

ADA); Spiegel v. Schulmann, 604 F.3d 72, 80 (2d Cir. 2010) (state law). Under

that framework, the plaintiff must first make a prima facie showing of

discrimination or retaliation, which the employer may rebut with a legitimate, non-

discriminatory reason for its adverse action. Id. If the employer can articulate such

a reason, the burden shifts back to the employee to show that the employer’s

reason was pretextual. Id.

                                           III.

   A.      ADA Claims

   1. Discrimination

        To state a claim for disability discrimination, a plaintiff must prove (1) that

her employer is covered by the ADA; (2) that she is an “individual with a

disability” as defined by the ADA; (3) that she is otherwise qualified for her

position, with or without reasonable accommodation; and (4) that she suffered an




                                            6
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 7 of 17 PageID #: 2694




adverse employment action because of her disability. McMillan v. City of N.Y., 711

F.3d 120, 125 (2d Cir. 2013).

        Smallwood fails to show that she has a “disability” within the meaning of

the statute and therefore fails to make a prima facie showing of discrimination. The

ADA defines disability as “a physical or mental impairment which substantially

limits one or more of [her] major life activities. . . a record of such impairment. . .

or [that she] is regarded as disabled.” See 42 U.S.C. § 12102(1) (defining

disability).

       Smallwood argues that her bursitis is a disability because it “can interfere

with and cause severe difficulty walking.” ECF No. 40 at 2. This assertion is not

especially persuasive, given that six of the seven courts to consider the question

have found that bursitis does not “substantially limit a major life activity.”4 Yet


4
  See, e.g., Bluestein v. Central Wisconsin Anesthesiology, 986 F.Supp.2d 937, 946
(W.D. Wis. 2013) (employee with “ischiogluteal bursitis. . .hamstring
tendinopathy, sciatica, and [a] sacral nerve root cyst” was not disabled); Arce v.
Potter, 818 F.Supp.2d 402, 409 (D.P.R. 2011) (“cervical and shoulder bursitis”
does not qualify as a disability); Lindsay v. Pennsylvania State University, 2009
WL 691936, at *13-*14 (M.D. Pa Mar. 11, 2009) (employee with “bi-lateral [sic.]
carpal tunnel syndrome, bi-lateral ulna syndrome, osteoarthritis, bursitis, and spinal
curvature” was not disabled); Michaels v. Attorney General, Dept. of Justice, 544
F.Supp.2d 131, 136 (D. Conn. 2008) (concluding that bursitis “could conceivably
qualify as [a] physical impairment” but is not a “disability”); Mikell v. Waldbaum,
Inc., 2003 WL 21018844, at *1 (S.D.N.Y. May 5, 2003) (granting summary
judgment on ADA claim because “carpal tunnel syndrome and bursitis affecting
employee, although qualifying as impairments, did not substantially limit [a] major
life activity”); Wernick v. Federal Reserve Bank of N.Y., 1995 WL 598973, at *2-
*3 (S.D.N.Y. Oct. 10, 1995) (employee with physical impairments including

                                           7
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 8 of 17 PageID #: 2695




even if the Court were inclined to dispute the majority position, Smallwood’s

failure to describe her limitations in “specific detail” and her doctor’s statement

that she did not “have an extended inability to work or engage in regular daily

activities” are fatal to any argument that her bursitis is a disability under the ADA.

ECF No. 57, Ex. 43 at 9 (doctor’s statement). See also Bluestein, 986 F.Supp.2d at

946 (rejecting claim of “substantial limitation” where the plaintiff “[did] not

provide any detail” and “[spoke] only in the broadest terms of how the condition

limits her major life activities”). Because Smallwood fails to establish that she has

an ADA disability—and does not argue that she is “regarded as [disabled]”—Delta

is entitled to summary judgment on her ADA failure to accommodate and

discriminatory discharge claims.5


“[bilateral] trochanteric bursitis, lumbar spasm and cervical spasms. . . is presumed
to have a physical impairment” but “is not disabled within the meaning of the
Rehabilitation Act or ADA”); but see Wiederhold v. Sears, Roebuck and Co., 888
F.Supp.2d 1065, 1069, 1080 (D. Or. 2012) (assuming, without comment, that
employee with “bone spurs. . . bursitis and tendinitis in both feet” was disabled
under the ADA).
5
  Smallwood tries to save her failure to accommodate claim by arguing that Delta
violated an independent duty to “engage in a constructive, interactive dialogue
concerning [her accommodation request].” ECF No. 40 at 10. Regardless of
whether such a duty exists, the record in this case reflects that Delta has a process
in place to request accommodations, which Smallwood never used. See ECF No.
57, Ex. 10. See also Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208, 219
(2d Cir. 2001) (declining to decide whether employer’s “refusal to enter into an
interactive process alone would foreclose summary judgment” on ADA claim).
Delta cannot be faulted for “refusing” to engage in a process Smallwood never
initiated.


                                          8
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 9 of 17 PageID #: 2696




   2. Retaliation

      To succeed on a claim for ADA retaliation, a plaintiff must show that (1) she

was engaged in an activity protected by the ADA; (2) her employer was aware of

that protected activity, (3) she suffered an adverse employment action; and (4)

there is a causal connection between her protected activity and the adverse

employment action. Vale v. Great Neck Water Pollution Control Dist., 80

F.Supp.3d 426, 438 (E.D.N.Y. 2015) (citing Treglia v. Town of Manlius, 313 F.3d

713, 719 (2d Cir. 2002)).

      Delta is entitled to summary judgment because Smallwood cannot

demonstrate that she engaged in an activity protected by the ADA. The record

reflects that Smallwood repeatedly sought FMLA leave, but no evidence suggests

that she sought an ADA accommodation or “opposed any act or practice made

unlawful by the ADA or . . . made a charge, testified, assisted or participated. . .in

an investigation, proceeding or hearing under [the ADA].” See 42 U.S.C. §

12203(a) see also Weixel v. Bd. of Educ. Cty. of NY, 287 F.3d 138, 149 (2d Cir.

2002) (noting that “seeking reasonable accommodation of disability. . . constitutes

protected activity”). Thus, while Smallwood may have viable claims under the

FMLA for interference and retaliation, she fails to establish similar claims under

the ADA.




                                           9
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 10 of 17 PageID #: 2697




     B.      FMLA Claims

          The Court denies summary judgment on Smallwood’s FMLA claims related

 to her April 2017 absences.6

     1. Interference

          To establish a claim for FMLA interference, a plaintiff must show (1) that

 she is an eligible employee under the FMLA; (2) that the defendant is an employer

 under the same statute; (3) that she was entitled to take leave under the FMLA; (4)

 that she gave notice of her intent to take leave; and (5) that she was denied benefits

 to which she was entitled under the FMLA. Graziadio, 817 F.3d at 424.

     ` There is no dispute that Smallwood is an eligible employee and Delta a

 covered employer. Moreover, the record contains ample evidence that Smallwood

 provided notice of her intent to apply for FMLA leave in April 2017. See, e.g.,

 ECF No. 57, Exs. 38, 40. Thus, the parties’ dispute centers on the questions of

 whether Smallwood was entitled to take leave, and whether Delta denied her

 benefits to which she was entitled.




 6
   The Court accepts Smallwood’s representation that her claims arise out of her
 May 2017 termination and personnel actions taken in response to her April 2017
 absences. See ECF No. 59 at 9 (“While Delta claims [that] the [pre-2017] dates are
 time barred. . . . it is proper for Plaintiff [to mention them] to show that Delta’s
 reasoning for her termination was false”). To the extent that Smallwood seeks to
 pursue an independent claim based on discrete acts of interference that occurred
 before 2017, that claim would be barred by the FMLA’s statute of limitations.

                                            10
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 11 of 17 PageID #: 2698




       Disputes of material fact preclude summary judgment on these questions.

 The record contains (1) evidence that Smallwood was granted FMLA leave in the

 past, (2) medical documentation of Smallwood’s bursitis diagnosis, (3)

 Smallwood’s testimony that she was unable to work on several occasions in April

 2017, and (4) a medical certification form that indicates Smallwood would be

 intermittently “unable to work” between April and June 2017. See ECF No. 57, Ex.

 43. Based on these facts, a reasonable juror could find that Smallwood was entitled

 to FMLA leave, and thus that Sedgewick’s denial of her request was improper.

       Delta offers two reasons why summary judgment is nonetheless appropriate.

 First, it argues that Sedgewick properly denied Smallwood’s request for leave

 because she submitted an incomplete medical certification form and did not correct

 the form when Sedgewick gave her the chance to do so. ECF No. 63 at 7. See also

 Porter v. Donahoe, 484 F. App’x 589, 591 (2d Cir. 2012) (affirming summary

 judgment where “a reasonable jury could find only that [the Plaintiff] failed to

 correct deficiencies in [medical certification form”). Smallwood responds that

 Delta knew she was actively trying to correct deficiencies in her paperwork when it

 suspended and terminated her, effectively denying her “the opportunity to cure the

 alleged deficiencies.” ECF No. 59 at 6; see also ECF No. 60, Ex. 1 at 178-80

 (Smallwood’s testimony that she contacted Sedgewick and her physician about

 correcting the form upon receipt of Sedgewick’s request for clarification); Ex. 9 at



                                          11
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 12 of 17 PageID #: 2699




 151 (noting, in Sedgewick’s claim file, that “[Smallwood] called regarding

 clarification. . . [Smallwood] is currently suspended at work”).

       Although Smallwood does not say so directly, the thrust of her argument

 appears to be that Delta’s decision to suspend her while her request for FMLA

 leave was being adjudicated “discouraged” her from pursuing her FMLA claims.

 See generally Reilly v. Revlon, Inc., 620 F.Supp.2d 524, 534-35 (S.D.N.Y. 2009)

 (discussing “discouragement theory” of liability for FMLA interference). An

 employer is liable under a discouragement theory if its actions “would have

 dissuaded a similarly situated employee of ordinary resolve from attempting to

 exercise his or her FMLA rights.” Id. Applying that theory to this case, it is not

 only possible but probable that an “employee of ordinary resolve” would abandon

 an FMLA leave request if she believed her pursuit of that request had contributed

 to a suspension or termination. A jury must therefore decide whether Delta’s

 suspension and termination of Smallwood “discouraged” her from exercising her

 rights under the FMLA.

       Second, Delta argues that Smallwood cannot prevail on an interference

 claim because she had “full access to Delta’s robust program, fully utilized the

 program and was approved for FMLA leave when she met the criteria of the

 statute.” ECF No. 56 at 18. Delta does not, however, cite any caselaw, which states

 that an employee’s ability to access a claim-adjudication program prevents that



                                           12
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 13 of 17 PageID #: 2700




 employee from stating an interference claim, and Smallwood’s entitlement to

 benefits hinges on disputed issues of fact.

    2. Retaliation

       The Court denies summary judgment on Smallwood’s retaliation claim for

 essentially the same reasons it denied summary judgment on her interference

 claim. To state a claim for retaliation, a plaintiff must show that (1) she exercised

 rights protected under the FMLA; (2) she was qualified for her position; (3) she

 suffered an adverse employment action; and (4) the adverse employment action

 occurred under circumstances that give rise to an inference of hostile intent.

 Graziadio, 817 F.3d at 429. Here, the record reflects that Smallwood suffered two

 “adverse employment actions” (suspension and termination) while Sedgewick was

 adjudicating her requests for FMLA leave.

       Although Delta correctly argues that an inference of retaliation does not

 arise merely because Smallwood’s termination closely followed her FMLA

 applications, Smallwood’s claim does not rely on temporal proximity alone.

 Rather, Smallwood points to a May 10 memorandum entitled “Comprehensive

 Review of Work History” as evidence Delta retaliated against her. ECF No. 60, Ex.

 3 at 5. She asserts that Delta relied on this memorandum—which lists all of her

 absences, including the April absences that Sedgewick was still adjudicating at the

 time of Smallwood’s suspension —when deciding to terminate her, and therefore



                                           13
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 14 of 17 PageID #: 2701




 that these protected absences played a role in her termination. ECF No. 59 at 12;

 see also ECF No. 57, Ex. 35 (mentioning Smallwood’s April absences in

 memorandum explaining suspension decision to her “Base Manager”); Ex. 39

 (discussing April absences in internal memorandum to Human Resources).

          This argument is not overwhelming. Delta could defeat it either by showing

 that Sedgewick’s determinations were all correct (and thus that Smallwood was not

 entitled to FMLA leave) or by proving that no decisionmaker relied on the

 “Comprehensive Review Memorandum” as a basis for terminating Smallwood.

 However, Smallwood’s argument suffices to create an issue of material fact. A jury

 must be allowed to decide whether Delta improperly disciplined Smallwood for

 absences that should have been covered by the FMLA, or which were still being

 adjudicated when she was disciplined.

     C.      State Law Claims

          Smallwood’s vaguely worded state law claims fail to specify which sections

 of the NYS- and NYCHRLs Delta allegedly violated, but the Court assumes she

 intended to state claims for disability discrimination.7 See Fed. R. Civ. P. 8(e)


 7
   Because Smallwood’s state law disability discrimination claims share “a common
 nucleus of operative fact” with her federal FMLA claims, the Court may exercise
 its supplemental jurisdiction to decide them. See United Mine Workers Assoc. v.
 Gibbs, 383 U.S. 715, 725 (1966); see also 28 U.S.C. § 1367(a) (“[In] any civil
 action of which the district courts have original jurisdiction, the district courts shall
 have supplemental jurisdiction over all other claims. . . that form part of the same
 case or controversy”).

                                            14
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 15 of 17 PageID #: 2702




 (“Pleadings must be construed so as to do justice”). A discrimination claim under

 the NYSHRL has the same elements as an ADA discrimination claim, while a

 NYCHRL plaintiff must prove only that “[s]he was treated less well, at least, in

 part for a discriminatory reason.” Piligian v. Icahn School of Medicine at Mount

 Sinai, 2020 WL 5758752, at *4-*5 (S.D.N.Y. Sept. 28, 2020).

       Both the NYS- and NYCHRLs “have a broader definition of disability than

 does the ADA [and] neither requires a showing that the disability limits a major

 life activity.” Thomson v. Odyssey House, 2015 WL 5561209, at * 18 (S.D.N.Y.

 Sept. 21, 2015) (citing Revlon, Inc., 620 F.Supp.2d at 541); see also Giordano v.

 City of N.Y., 274 F.3d 740, 754 (2d Cir. 2001) (“[The] definition of disability under

 New York law is not coterminous with the ADA definition”). Rather, the

 NYSHRL defines disability as “a physical, mental or medical impairment resulting

 from anatomical, physiological. . .or [other] conditions, which prevents the

 exercise of a normal bodily function or is demonstrable by medically acceptable

 clinical or laboratory diagnostic techniques,” and the NYCHRL defines it as “any

 physical, medical, mental or psychological impairment.” N.Y. Exec. Law §

 292(21)(a) (emphasis added); N.Y.C. Admin. Code § 8-102. Because the record

 contains dozens of pages of medical records, including a doctor’s diagnosis of

 bursitis, a reasonable juror could conclude that bursitis is a disability under these

 broad definitions. See, e.g., ECF No. 57, Ex. 31.



                                           15
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 16 of 17 PageID #: 2703




       A rational juror could also find that Smallwood satisfies the remaining

 elements of a disability discrimination claim under New York law. Delta does not

 appear to dispute that Smallwood is qualified for the job she held for 28 years, and

 termination is obviously an “adverse employment action.” Delta contends that

 Smallwood was not terminated “because of” her disability, but the question of

 motivation must await a jury. The record shows that (1) Delta knew Smallwood

 was approved for medical leave several times in the months before her discharge;

 (2) Delta continued its termination process after receiving a letter from Smallwood

 indicating that she “had many medical issues [including]. . . bursitis, had Drs [sic]

 notes for all of them and [was] working on [obtaining] FMLA [leave] for all of

 them”; and (3) Delta prepared a memorandum in advance of Smallwood’s

 termination meeting that listed all of her absences, including those that were or

 should have been medically excused. See ECF No. 57, Ex. 40; ECF No. 60, Ex. 3.

       A rational juror could infer from these facts that Smallwood was terminated

 because of absences she was medically required to take and before Delta had

 ascertained whether all of the absences held against her were disability-related. Put

 another way, although Delta plausibly argues that disability was not the sole

 motivating factor behind Smallwood discharge, there is sufficient evidence in the

 record to permit a jury to find that it was one of several “substantial motivating

 factor[s]” behind her termination. See Holcomb v. Iona College, 521 F.3d 130, 142



                                           16
Case 1:18-cv-03543-FB-ST Document 67 Filed 02/09/21 Page 17 of 17 PageID #: 2704




 (2d Cir. 2008) (plaintiff not required to prove that discrimination was the sole

 motive for termination). Smallwood’s NYSHRL and NYCHRL wrongful

 termination claims must therefore be tried to a jury.8

                                     Conclusion

       Delta’s motion for summary judgment is GRANTED as to Smallwood’s

 ADA claims but DENIED as to her remaining claims.

       SO ORDERED.




                                               _/S/ Frederic Block___________
                                               FREDERIC BLOCK
                                               Senior United States District Judge


 Brooklyn, New York
 February 9, 2021




 8
  To the extent that Smallwood instead makes a “failure to accommodate” claim
 under state law, the Court finds that Delta is not liable. Smallwood’s failure to seek
 accommodation is as fatal to her state-law “failure to accommodate” claim as it
 was to her ADA claim.

                                          17
